 Case 1:20-cv-00658-MN Document 19 Filed 01/07/21 Page 1 of 1 PageID #: 396




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

 SISVEL INTERNATIONAL S.A.,
 3G LICENSING S.A., and SISVEL S.p.A.,

                Plaintiffs,                            Civil Action No. 1:20-cv-00658-MN

                v.                                         JURY TRIAL DEMANDED

 WIKO SAS and WIKO USA, INC.,

                Defendants.


                                    NOTICE OF SERVICE

       PLEASE TAKE NOTICE that on January 7, 2021, a true and correct copy of (i)

Defendants’ Initial Disclosures Pursuant to Fed. R. Civ. P. 26(a)(1) and (ii) Defendants’ Initial

ESI Disclosures was served via electronic mail on the following counsel of record for Plaintiff:

       Timothy Devlin
       Devlin Law Firm LLC
       1526 Gilpin Avenue
       Wilmington, DE 19806
       Phone: (302) 449-9010
       Fax: (302) 353-4251
       Email: tdevlin@devlinlawfirm.com


 Date: January 7, 2021                            MORGAN, LEWIS & BOCKIUS LLP

 Of Counsel:                                      /s/ Amy M. Dudash
                                                  Amy M. Dudash (#5741)
 PV LAW LLP                                       1201 N. Market Street
                                                  Suite 2201
 Bradford A. Cangro (admitted pro hac vice)       Wilmington, Delaware 19801
 5335 Wisconsin Avenue, N.W.                      Telephone: 302.574.3000
 Suite 440                                        Fax: 302.574.3001
 Washington, D.C. 20015-2052                      amy.dudash@morganlewis.com
 Telephone: 202.869.4667
 Fax: 202.888.3163                                Attorneys for Defendants WIKO SAS and
 bradford.cangro@pvuslaw.com                      WIKO USA, Inc.
